TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED APRIL 17, 2020



                                     NO. 03-19-00766-CV


                                        E. D., Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee




          APPEAL FROM THE 146TH DISTRICT COURT OF BELL COUNTY
          BEFORE CHIEF JUSTICE ROSE, JUSTICES BAKER AND TRIANA
                AFFIRMED -- OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the decree of termination signed by the trial court on October 9, 2019.

Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the trial court’s decree of termination. Therefore, the Court affirms the trial

court’s decree of termination.    Because appellant is indigent and unable to pay costs, no

adjudication of costs is made.